     Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 1 of 11 PageID #: 249



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

GEORGE BERGIN                                §
                                             §
v.                                           §    CIVIL NO. 4:20-CV-017-SDJ
                                             §
THE STATE OF TEXAS, ET AL.                   §

                      MEMORANDUM OPINION AND ORDER

          Local authorities in Hopkins County, Texas determined that livestock owned

 by Plaintiff George Bergin, a self-described “cattle rancher,” were being mistreated.

 Acting under the provisions of Chapter 821 of the Texas Health and Safety Code, a

 Hopkins County justice of the peace issued a warrant for the seizure of cattle from

 Bergin’s land for the “unreasonable deprivation of necessary food, care, and shelter.”

 (Dkt. #22). According to Bergin, 605 cattle were removed from his property and

 ultimately sold at auction weeks later, and he was assessed fines in excess of $250,000

 for cruel treatment of the animals.

          Bergin has filed suit against Defendants the State of Texas, Lewis Tatum, as

 Sheriff of Hopkins County and Individually, and Dusty Rabe, as Hopkins County

 Attorney and Individually. Bergin has also included Texas Attorney General Ken

 Paxton in the lawsuit, alleging that his claims against the State of Texas are made

 “by and through Ken Paxton in his official capacity as the Texas Attorney General.”1

 Although not a model of clarity, it appears that Bergin’s First Amended Complaint,



         Because Attorney General Paxton is named a defendant only in his official capacity,
          1

 this Memorandum Opinion and Order refers to the State of Texas and Attorney General
 Paxton collectively as “the State Defendants.”


                                             1
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 2 of 11 PageID #: 250



his live pleading, asserts four claims that various provisions of Chapter 821, as

applied to him, violate the Fourth, Fifth, Eighth, and Fourteenth Amendments to the

United States Constitution, as well as an additional claim that Chapter 821’s

provisions also violate the Texas Constitution.

      Before the Court is the State Defendants’ Motion to Dismiss Plaintiff’s First

Amended Complaint, (Dkt. #26), in which Defendants the State of Texas and

Attorney General Ken Paxton argue that Bergin’s claims against them should be

dismissed for lack of subject-matter jurisdiction. Because Bergin did not respond to

the State Defendants’ motion, the Court presumes that Bergin does not controvert

the representations made therein. See Local Rule CV-7(d). Among the State

Defendants’ arguments for dismissal is the assertion that Bergin’s suit as to the State

of Texas and Attorney General Paxton in his official capacity is barred by Eleventh

Amendment immunity and the Ex parte Young exception does not apply. The Court

agrees and therefore concludes that the motion should be GRANTED.

                                   I. BACKGROUND

A.    Texas Health and Safety Code Chapter 821

      Texas Health and Safety Code Chapter 821, concerning the “Treatment and

Disposition of Animals,” authorizes local authorities throughout the State of Texas to

undertake certain actions to prevent, mitigate, and punish the mistreatment of

animals. See, e.g., TEX. HEALTH & SAFETY CODE §§ 821.001–.025. As relevant here,

Section 821.022 provides that, if “a peace officer or an officer who has responsibility

for animal control in a county or municipality has reason to believe that an animal

has been or is being cruelly treated,” the officer may apply to “a justice court or

                                          2
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 3 of 11 PageID #: 251



magistrate in the county or to a municipal court in the municipality in which the

animal is located” for a warrant to seize the animal. Id. § 821.022(a). If probable cause

is shown that the animal has been or is being cruelly treated, the local court or

magistrate “shall issue the warrant” and set a hearing in the appropriate justice court

within ten days to determine whether the animal has been mistreated. Id.

§ 821.022(b).

      If the justice court ultimately determines that an animal has been cruelly

treated, the statute provides that the owner “shall be divested of ownership of the

animal” and the court shall order the public sale of the animal by auction, order the

animal to be given to a local government animal shelter or a nonprofit animal welfare

organization, or under certain circumstances order the animal humanely destroyed.

See id. § 821.023. An owner divested of ownership of an animal under Section 821.023

may appeal that decision to a county court or county court at law in the county in

which the justice or municipal court is located. Id. § 821.025(a). The decision of the

county court or county court at law is final and may not be appealed. Id. § 821.025(e).

B.    Bergin’s Lawsuit

      As described by Bergin, in December 2017, a Hopkins County justice of the

peace issued a warrant for the seizure of Bergin’s cattle under Section 821.022 based

on allegations that Bergin was not adequately feeding his cattle. As a result, the

Hopkins County Sheriff’s Department arrested Bergin and seized all 605 cattle and

four donkeys from his property. Bergin was charged with the crime of cruelty to

livestock animals, and, after a hearing to determine whether impoundment of the



                                           3
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 4 of 11 PageID #: 252



livestock was warranted, the animals were sold at an auction. Bergin was also

assessed a civil penalty in excess of $250,000.

      Bergin disputes both the procedural sufficiency and the merits of his arrest

and the seizure and sale of his livestock. According to Bergin, the warrant for the

seizure of his cattle was defective, there was no warrant for his arrest, the hearing

regarding the seizure of his cattle did not afford him an adequate opportunity to

present his case, and the county officials—including the local county attorney who

prosecuted the case against him—ignored contrary evidence that showed Bergin was

not mistreating his cattle. Based on these contentions, Bergin asserts that, as applied

to him and the seizure of his livestock, the provisions of Chapter 821 of the Health

and Safety Code violate the Fourth Amendment’s search and seizure provisions, the

Fifth Amendment’s due-process protections, the Eighth Amendment’s Excessive

Fines Clause, and the Privileges or Immunities Clause of the Fourteenth

Amendment. Bergin further claims that Chapter 821 violates his rights under the

Texas Constitution, Article I, Sections 9, 13, and 19, “because [Bergin] has been

unreasonably searched, seized, deprived of his property, not given due process of law,

and fined excessively both monetarily and in kind, under law.” (Dkt. #22 at ¶¶ 25–26).

      Bergin seeks money damages for the loss of his cattle and the cost of posting

bail for his arrest. Bergin also requests a judgment declaring that Chapter 821 is

“unconstitutional as applied against those who practice widely accepted animal

husbandry and agricultural practices, and [Bergin] specifically,” and a permanent

injunction enjoining Defendants from enforcing Chapter 821 “against practitioners of

widely accepted animal husbandry and agricultural practices.” (Dkt. #22 at 20).

                                           4
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 5 of 11 PageID #: 253



      The State Defendants argue that the Court lacks subject-matter jurisdiction

over Bergin’s claims against them for two reasons. First, the State Defendants

contend that Bergin lacks Article III standing to assert his claims against them.

Second, the State Defendants maintain that Bergin’s claims are barred by the State’s

Eleventh Amendment immunity. When a court’s jurisdiction is challenged on

multiple grounds, the court may dispose of the case on any of the asserted grounds.

See Walmart Inc. v. U.S. Dep’t of Just., No. 4:20-CV-817-SDJ, 2021 WL 410618, at *6

(E.D. Tex. Feb. 4, 2021) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 578,

119 S.Ct. 1563, 143 L.Ed.2d 760 (1999)). Because the Court concludes that the State’s

immunity from suit under the Eleventh Amendment bars Bergin’s claims and the Ex

parte Young exception does not apply, the Court does not address the State

Defendants’ assertion that Bergin lacks Article III standing.

                                II. LEGAL STANDARD

      Federal district courts exercise limited subject-matter jurisdiction. When a

specific basis for subject-matter jurisdiction over a claim is absent, a district court

has no power to adjudicate the claim. See Home Builders Ass’n of Miss. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers Local 6

Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)) (“A case is properly dismissed for

lack of subject matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.”). Accordingly, Federal Rule of Civil Procedure 12(b)(1)

allows a defendant to move for the dismissal of claims based on a “lack of subject-

matter jurisdiction.” FED. R. CIV. P. 12(b)(1). The State Defendants have moved to



                                           5
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 6 of 11 PageID #: 254



dismiss Bergin’s claims based on lack of subject-matter jurisdiction, thereby invoking

Rule 12(b)(1).

      Because Rule 12(b)(1) applies, the Court must consider whether the attack on

the complaint is facial or factual. Cell Sci. Sys. Corp. v. La. Health Serv., 804 F.App’x

260, 263 (5th Cir. 2020) (per curiam). A facial attack, which consists of a Rule 12(b)(1)

motion unaccompanied by supporting evidence, challenges jurisdiction based solely

on the pleadings. Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). When

ruling on a facial attack, the court must presume that factual allegations in the

complaint are true and determine whether they establish subject-matter jurisdiction.

Id. By contrast, a Rule 12(b)(1) motion presents a factual attack when the motion is

accompanied by supporting evidence that contradicts the jurisdictional allegations in

the complaint. Id. Here, the State Defendants did not file any evidence accompanying

their Rule 12(b)(1) motion and have therefore mounted a facial attack to the Court’s

subject-matter jurisdiction. Accordingly, the Court will accept Bergin’s allegations as

true and determine whether those allegations allow him to proceed against the State

Defendants notwithstanding Texas’s Eleventh Amendment immunity.

                                   III. DISCUSSION

      The Eleventh Amendment confirms that sovereign immunity generally bars

suits in federal courts by private parties against nonconsenting States. See Bd. of Trs.

of Univ. of Ala. v. Garrett, 531 U.S. 356, 363, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900, 79

L.Ed.2d 67 (1984). This sovereign immunity bar extends to actions against state



                                           6
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 7 of 11 PageID #: 255



officers in their official capacities. Edelman v. Jordan, 415 U.S. 651, 663–69, 94 S.Ct.

1347, 39 L.Ed.2d 662 (1974).

      “Federal courts are without jurisdiction over suits against a state, a state

agency, or a state official in his official capacity unless that state has waived its

sovereign immunity or Congress has clearly abrogated it.” Moore v. La. Bd. of

Elementary & Secondary Educ., 743 F.3d 959, 963 (5th Cir. 2014); see also Pennhurst,

465 U.S. at 99–102 (1984). In this case, the State of Texas has not consented to suit

and Bergin has not pointed to any statute that abrogates Texas’s sovereign immunity

and confers subject-matter jurisdiction. Bergin’s claims against the State of Texas are

therefore barred. See City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019)

(explaining that, “unless the state has waived sovereign immunity or Congress has

expressly abrogated it, the Eleventh Amendment bars the suit”).

      Because Bergin has also named Attorney General Paxton in his official

capacity in this suit, the doctrine of Ex parte Young, 209 U.S. 123, 28 S.Ct. 441,

52 L.Ed. 714 (1908), presents the only potential path forward for Bergin’s claims.

Under the Ex parte Young doctrine, a party can seek prospective relief against a state

officer acting in his official capacity based on an alleged ongoing violation of federal

law. See Air Evac EMS, Inc. v. Tex., Dept. of Ins., Div. of Workers’ Comp., 851 F.3d

507, 515–16 (5th Cir. 2017). The doctrine relies on the legal “fiction” that a federal

court does not violate state sovereignty when it orders a state official to do nothing

more than uphold federal law under the Supremacy Clause. See Va. Office for Prot.

& Advocacy v. Stewart, 563 U.S. 247, 255, 131 S.Ct. 1632, 179 L.Ed.2d 675 (2011).

For the exception to apply, the state official, “by virtue of his office,” must have “some

                                            7
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 8 of 11 PageID #: 256



connection with the enforcement of the [challenged] act, or else [the suit] is merely

making him a party as a representative of the state, and thereby attempting to make

the state a party.” Young, 209 U.S. at 157. The text of the challenged law need not

actually state the official’s duty to enforce it, although such a statement may make

that duty clearer. Id.

       The inquiry into whether a suit is subject to the Young exception does not

require an analysis of the merits of the claim. See Verizon Md., Inc. v. Pub. Serv.

Comm’n, 535 U.S. 635, 646, 122 S.Ct. 1753, 152 L.Ed.2d 871 (2002). Instead, “a court

need only conduct a ‘straightforward inquiry into whether [the] complaint alleges an

ongoing violation of federal law and seeks relief properly characterized as

prospective.’” Va. Office, 563 U.S. at 255 (alteration in original) (quoting Verizon,

535 U.S. at 645).

       To the extent Bergin attempts to rely on Ex parte Young, his claims fail. To

begin, Bergin’s First Amended Complaint does not meet the Young exception because

it does not allege any ongoing violation of federal law, but rather looks backward to

seek relief for the seizure and sale of his livestock by local Hopkins County, Texas

authorities in 2017. See Edelman, 415 U.S. at 677 (limiting Young exception to

prospective relief); Saltz v. Tenn. Dep’t of Emp’t Sec., 976 F.2d 966, 968 (5th Cir. 1992)

(“The essential ingredients of the Ex parte Young doctrine are that a suit must be

brought against individual persons in their official capacities as agents of the state

and the relief sought must be declaratory or injunctive in nature and prospective in

effect.”).



                                            8
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 9 of 11 PageID #: 257



      The Court must also consider whether Bergin has named the proper defendant

or defendants. In this regard, “[w]here a state actor or agency is statutorily tasked

with enforcing the challenged law and a different official is the named defendant,”

the Young analysis ends. City of Austin, 943 F.3d at 998. Where no state official or

agency is named in the statute in question, the Court must consider whether the state

official actually has the authority to enforce the challenged law. Id.

      Nothing in Chapter 821 of the Texas Health and Safety Code indicates that

the Texas Attorney General is specifically charged with its enforcement. Further,

even if the Court assumes that the Attorney General has some general authority to

enforce Chapter 821, the Attorney General lacks a sufficient connection to the

enforcement of Chapter 821 to be subject to the Ex parte Young exception. Although

the precise scope of the requirement for a connection has not been defined by the Fifth

Circuit, the plaintiff at least must show the defendant has “‘the particular duty to

enforce the statute in question and a demonstrated willingness to exercise that duty.’”

Texas Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020) (quoting Morris

v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014)). “Determining whether Ex parte

Young applies to a state official requires a provision-by-provision analysis, i.e., the

official must have the requisite connection to the enforcement of the particular

statutory provision that is the subject of the litigation.” Id.

      Here, there is no discernable connection whatsoever between the Attorney

General and the enforcement of the challenged provisions of Chapter 821. To the

contrary, on their face, the sections of Chapter 821 that Bergin maintains are

unconstitutional contemplate enforcement of animal-cruelty protections by local

                                            9
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 10 of 11 PageID #: 258



authorities in Texas, not the Attorney General. See TEX. HEALTH & SAFETY CODE

§ 821.022(a) (providing that when local peace officers and animal-control officers have

reason to believe that an animal has been or is being cruelly treated, they may apply

to a local justice court, county magistrate, or municipal court “in the municipality in

which the animal is located” for a warrant to seize the animal); id. § 821.023

(authorizing a local justice court to determine whether an animal has been cruelly

treated); see also supra Part I.A. And, at least in Bergin’s case, it was the local county

attorney that prosecuted the case against him once his livestock were seized, not the

Attorney General. (Dkt. # 22 at ¶20). Bergin does not allege that the Attorney General

has any particular duty to enforce Chapter 821, nor does Bergin allege any

demonstrated willingness by the Attorney General to exercise such a duty. Likewise,

Bergin does not point to even a single instance in which the Attorney General has

played any role in enforcing Chapter 821.

       For all of these reasons, the Court concludes that the Ex parte Young exception

does not apply in this case.2




       2
         Bergin suggests that the Attorney General is an appropriate party because the
Attorney General “is charged with defending the State’s interests in all proceedings where
the constitutionality of a State law is at issue.” (Dkt. #22 at ¶9) (citing Section 37.006(b) of
the Texas Civil Practice and Remedies Code (CPRC)). Bergin’s reliance on CPRC Section
37.006(b) is misplaced. Section 37.006(b) merely provides that the Texas Attorney General
must be served with a copy of a proceeding when the constitutionality of a Texas statute is
challenged, and the Attorney General is entitled to be heard on the issue of constitutional
validity. See TEX. CIV. PRAC. & REM. CODE § 37.006(b). The Attorney General’s entitlement
to be heard on issues concerning the constitutional validity of Chapter 821 provides no
indication whatsoever that the Attorney General is charged or connected in any way with the
enforcement of Chapter 821.


                                              10
Case 4:20-cv-00017-SDJ Document 35 Filed 03/22/21 Page 11 of 11 PageID #: 259



                                     * * *

       Because Bergin’s claims against the State Defendants are barred by

immunity
   .     under the Eleventh Amendment and the Ex parte Young exception does

not apply, the State Defendants’ Rule 12(b)(1) motion is GRANTED.

                                IV. CONCLUSION

      It is therefore ORDERED that Defendants the State of Texas and Attorney

General Ken Paxton’s Motion to Dismiss Plaintiff’s First Amended Complaint,

(Dkt. #26), is GRANTED. Plaintiff’s claims against the State of Texas and Attorney

General Ken Paxton are hereby DISMISSED for lack of subject-matter jurisdiction.

        So ORDERED and SIGNED this 22nd day of March, 2021.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE




                                       11
